Title: [June 1779]
From: Adams, John
To: 



      1779 June 1st.
      
      
       Dined on Shore at the Coffee House with Jones, Landais, the two Aids de Camp of the Marquis de la Fayette, Capt. Cotineau.
      
      

      June 2d. Wednesday.
      
      
       Dined on Board the Sensible, at the Invitation of the Captn. Mr. Chavan Chavagnes, with Mr. Thevenard, Mr. Grandville, Mr. Chaumont, &c. &c.
       On fait, et defait—mande et contremand. “A Strong Fleet is necessary to defend the Port of Brest.”
       This Observation, which I had never heard before, struck me. The Dry Docks might be destroyed, the Stores burnt or demolished, the Magazines destroyed, &c. unless the Place could be defended, by the Castle and other Fortifications, with the Land Forces.
      
      

      1779. June 8. Tuesday.
      
      
       Yesterday I sent one Boat with some of my Things, and this Morning another with the Remainder, on Board the Sensible.
       Landais has torn open the old Sore, and in my Opinion, has now ruined the Peace of this Ship. He has an unhappy Mind. He must ever have something to complain of—something to peave and fret about. He is jealous.
      
       

      1779 Saturday 12 June.
      
      
       Last night, the Chevalier de La Luzerne arrived, and took Lodgings at the Epee Royal, in a Chamber opposite to mine up two Pair of Stairs. He did me the Honour, together with Monsieur Marbois, his Secretary, or rather the Secretary of the Commission, to visit me in my Chamber this Morning, and invited me to dine, with him in his Chamber with my Son. The Ambassador, the Secretary, Mr. Chaumont, my Son and myself, made the Company. The Chevalier informs me that he dined with me once, at Count Sarsefields.
       I went in the Morning to the Lodging of Monsr. Marbois. He was out, but I found his two Clerks, one of them speaks English very well. They observed to me, that I had been waiting a long time. I said Yes, long enough to have made a sentimental Journey through the Kingdom.—This pleased the English Secretary very much. He said Yoricks Sentimental Journey was a very fine Thing, a charming Piece. I said Yes and that Sterne was the sweetest, kindest, tenderest Creature in the World, and that there was a rich Stream of Benevolence flowing like Milk and Honey, thro all his Works.
       M. Marbois shewed me, a Paper from Philadelphia of the 16 Feb. in which is a long Piece, with the Name of Mr. Paine. In it is the Letter, which I remember very well from M.D. proposing P. Ferdinand or M—— B——to command in Chief. The Name was mentioned of a Marshall, whom I have often heard Deane say was one of the greatest Generals in Europe. This is curious—bien extraordinaire, one of the Gentlemen said.
       After Dinner, I took a Walk in the Wood.
       Beggars, Servants, Garçons, Filles, Decroteurs, Blanchisseuses. Barges, Batteaux, Bargemen. Coffee houses, Taverns. Servants at the Gates of Woods and Walks. Fruit, Cakes. Ice Creams. Spectacles. Tailors for setting a Stitch in Cloaths. Waiters for running with Errands, Cards &c. Cabbin Boys. Coach Hire. Walking Canes. Pamphlets. Ordonances. Carts.
      
      
       
        
   
   MS: “at.”


       
       
        
   
   François Barbé-Marbois, later Marquis de Barbé-Marbois (1745–1837), a French diplomat who was to be repeatedly and significantly concerned with American affairs during his long career; see E. Wilson Lyon, The Man Who Sold Louisiana ..., Norman, Okla., 1942. Marbois wrote his own account of his voyage to America in 1779, but it was addressed to a young lady and is on the whole more playful than informative. An English translation will be found in Eugene P. Chase, ed., Our Revolutionary Forefathers: The Letters of François, Marquis de Barbé-Marbois during his Residence in the United States as Secretary of the French Legation, 1779–1785, N.Y., 1929, p. 37–64. See also 20 Nov. 1782, below.


       
       
        
   
   Supplied by the editors for words omitted by the diarist.


       
       
       
        
   
   Guy Claude, Comte de Sarsfield (1718–1789), a French military officer of Irish antecedents (Dict. de la noblesseFrançois Alexandre Aubert de La Chesnaye-Desbois and —— Badier, Dictionnaire de la noblesse, Paris, 3d edn., 1863–1876; 19 vols., 18:292; Edward MacLysaght, Irish Families, Dublin, 1957, p. 261–262; Ann. Register for 1789, p. 210). His seat was at Rennes, Brittany, but having gregarious habits he lived much in Paris and later sought out JA’s company at The Hague and in London. He had a special fondness for Americans, entertained and corresponded with all those of any prominence who came to Europe, and apparently visited America after the Revolution. In the Adams Papers, besides a long series of letters from Sarsfield, 1778–1789, there is a book-length set of MS essays by him in French on the government and economy of the United Provinces, on Women, Slavery, and other topics, indicating that he had aspirations as a philosophe. (These are tentatively dated 1782–1783.) Long extracts from Sarsfield’s journal in the Low Countries were copied by JA into his own Diary under date of 10 Oct. 1782, q.v. From London, 6 Sept. 1785, JA wrote Arthur Lee that Sarsfield was there and leading “the Life of a Peripatetic Philosopher.... He ... is the Happyest Man I know.... If a Man was born for himself alone, I would take him for a Model” (Adams Papers; R. H. Lee, Arthur LeeRichard Henry Lee, Life of Arthur Lee, Boston, 1829; 2 vols., 2:255). And to Sarsfield himself, 21 Jan. 1786, JA wrote: 
          
           
            “Among all my acquaintance I know not a greater Rider of Hobby Horses than Count Sarsfield—one of your Hobby Horses is to assemble uncommon Characters. I have dined with you 2 or 3. times at your House in Company with the oddest Collections of Personages that were ever put together. I am thinking if you were here, I would Invite you to a dinner to your taste. I would ask King Paoli, King Brant, Le Chevalier D’Eon, and if you pleased you might have Mr. and Mrs.—— with whom you dined in America. How much speculation would this whimsical association afford you?”  (LbC, Adams Papers).
           
          
         


       
       
        
   
   This article signed by Thomas Paine appeared in the Pennsylvania Packet, 16 Feb. 1779, and incorporates an extract from Silas Deane’s letter to the Secret Committee of Foreign Affairs, Paris, 6 Dec. 1776, proposing Prince Ferdinand or Marshal Broglie as suitable persons “to take the lead of your armies” (Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 1:404–405; 3:361–375)


       
       
        
   
   Blank in MS.


       
      
      

      1779. June 17. Thursday.
      
      
       At 6 O Clock this Morning, Monsieur Chavan, Capitain of the Sensible, sent his Canot, on Shore for me, and mine, and here I am, in full Possession of my Apartment.
       Sailed about 3 o Clock, in Company with the Bon Homme Richard Captain Jones, the Alliance Captain Landais, the  Captain Young, the  Captain Cazneau, the Courier de L’Europe Capt.
       The Three Friends Capt. Colman, belonging to Mr. Williams of Nantes, which is loaded with a large Quantity of the Chevaliers Baggage, was missing. The Chevalier discovered a good deal of sensibility at this. The whole Fleet is obliged to wait for this Captain Colman and loose this fair Wind.
       The Chevalier has an Appartment about 8 Feet long and six Wide, upon the Starboard Side of the Quarter Deck. I have another of the same Dimensions, directly opposite to him, on the Larboard. Next behind the Chevalier is the Cabin of the Captain Monsieur Chavan.  Next behind me is the Cabbin of the second in Command of the Frigate. And behind us all at the stern is a larger Room, the Passage Way to which lies between the Chevaliers and the Captains Cabin on one Side, and mine and the Seconds on the other.
       In this larger Room, which extends the whole Width of the Quarter Deck, all the Company loll and converse by day. Monsieur Marbois and my little son hang their Cotts there and sleep at night. All the Officers and all the Company, dine, below, in what is called the grand Cabbin.
       The Chevalier is a large, and a strong Man, has a singular Look with his Eyes. Shutts his Eye Lids, &c.
       M. Marbois the Secretary, is a tall, genteel Man and has a Countenance extreamly pleasant. He has the Appearance of Delicacy, in his Constitution....
       Mr. Marbois has two Persons with him, one a French Secretary, the other a Secretaire interprete, who speaks and writes English.
       The Maitre D’Hotel has his Wife with him. She seems a well bred Woman....
       We are to speak English. This is the Agreement, but there are so few who can speak a Word of English, that 9/10 of the Conversation in spight of our Intentions and Engagements runs into French. We have on board a Dictionary of the Marine, so that We shall soon understand the Names of Things and Actions on Board.
       Brown of the Manufactory, is on Board as Pilot for the American Coast. He has received fifty Guineas for it. Such is the Reward for making a Stand, manfully, 10 or 11 Years ago. I told the Story to the Chevalier who was much pleased with the Narration.
       Mr. Hill also, first Lieutenant of the Alliance is on Board but I know not by whose Influence. C. Jones or M. Chaumont probably.
      
      
       
        
   
   Suspension points, here and below, in MS.


       
       
        
   
   This “Story” cannot now be reconstructed.


       
      
      

      1779. June 18. Fryday.
      
      
       This Morning, the Monsieur a french Privateer, which sailed out from L’orient as We went into it in the Alliance, came in with four English Prizes, having made Six this Cruise. She and her Prizes saluted the Sensible, and their Salutes were returned.
       Received a Card from Mr. Williams 3d., apologising for the 3 friends that the Pilot refused to take charge of her untill the Morning.
       I asked a Gentleman how he slept.—Very badly, dans le Sainte Barbe.—il faut chercher cet mot la, said I, dans le Dictionaire de Marine.—He ran and brought it and found Le Sainte Barbe to be the Gun Room.—Connoissez vous l’Etymologie Monsieur, said he—Que non, said I.
       Sainte Barbe is the Tutelary Sainte of the Cannoniers—Gunners. Each Trade has its Patron. The Shoemakers have Sainte Crispin, &c. and the Gunners Sainte Barbe.
       The Sainte Barbe therefore is the Gunroom or the Salle D’Armes, Place of Arms.
       There are 9 Persons who sleep in the Sainte Barbe.
       The Serruriers have chosen St. Cloud for their Patron, &c.
       Mr. Marbois discovered an Inclination to day to slide into Conversation with me, to day. I fell down the Stream with him, as easily as possible. He Thought the Alliance beneficial, to both Countries, and hoped it would last forever. I agreed that the Alliance was usefull to both, and hoped it would last. I could not foresee any Thing that should interrupt the Friendship. Yes, recollecting myself, I could foresee several Things that might interrupt it.—Ay what were they?— I said it was possible, a King of France might arise, who being a wicked Man might make Attempts to corrupt the Americans. A King of France hereafter might have a Mistress, that might mislead him, or a bad Minister. I said I could foresee another Thing that might endanger our Confederation.—What was that?—The Court of France, I said, might, or their Ambassadors or Consuls might, attach themselves to Individuals or Parties, in America, so as to endanger our Union.—He caught at this, with great Avidity, and said it was a great Principle, not to join with any Party. It was the K’s Determination and the Chevaliers, not to throw the Weight of the French Court into the Scale of any Individual or Party.
       He said, he believed, or was afraid, it had been done: but it was disapproved by the King and would not be done again.... He said that the Chevalier and himself would have the favour of the greatest Part, the Generality of the honest People in France, altho there would be Individuals against them.
       He said He hoped the United States would not think of becoming Conquerors. I said it was impossible they should for many Ages. It would be Madness in them to think of conquering foreign Countries, while they had an immense Territory, near them uncultivated. That if any one State should have a fancy for going abroad it would be the Interest of all the rest and their Duty to hinder her.—He seemed to be pleased with this.
       
       He said We would explain ourselves wholly, on the Passage. I said, with all my Heart, for I had no Secrets.
       All this Conversation was in french, but he understood me, very well, and I him.
       He said Mr. Gerard was a Man of Wit, and had an Advantage of them in understanding the Language very well and speaking it easily. I said I believed not much. I had heard it affirmed, by some, that Mr. Gerard spoke English perfectly, but by others, very indifferently. That it was often affirmed that Mr. Franklin spoke French as fluently and elegantly, as a Courtier at Versailles, but every Man that knew and spoke sincerely, agreed that he spoke it very ill. Persons spoke of these Things, according to their Affections.
       He said it was Flattery. That he would not flatter, it was very true that both Mr. F. and I spoke french, badly.
       A Cutter and a Lugger, hove in Sight, about Noon, and dogged about all the afternoon.
       Mr. Marbois began with me, again this Afternoon. Enquired who was Dr. Bancroft?—Who Dr. Berkenhout? &c. &c.
      
      
       
        
   
   The “Card” has not been found.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   Here follow three and a half blank pages in the MS preceding the second entry dated 18 June. Obviously JA intended to continue his record of the afternoon’s conversation with Marbois. In Marbois’ epistolary journal of the voyage there is, curiously, only a single bare mention of the Adamses, and that not until 15 July: “I have not told you that Mr. John Adams and his son are passengers with us on the Sensible” (Eugene P. Chase, ed., Our Revolutionary Forefathers, N.Y., 1929, p. 58).


       
      
      

      1779. June 18. Fryday.
      
      
       The orders are to breakfast at 10., dine at 5. and sup at 10.
      
      

      19. Saturday.
      
      
       The two Privateers, which were in Sight Yesterday, are so still with two others.
       Our Captain at length laid too, hoisted his Colours and fired a Gun as a Challenge. One of them hoisted English Colours and fired a Gun, which I suppose was accepting the Challenge. Our Captain gave her two Broad Sides, for the Sake of exercising his Men, and some of his Balls went beyond her, some before and some behind her. I cannot say that any one hit, but there were two which went so well that it is possible they might. It is certain they were frightened, for upon our wearing to give her chase all 4 of them were about in an Instant and run.—But at Evening there were several others in Sight.
      
       

      20. Sunday.
      
      
       Two Privateers have been in sight all this day. One advanced, and fired several Guns in order to make Us hoist our Colours. But Captain Chavan would not do them that Honour. They are afraid to come near. But this it is. Every day We have a No. in Sight, so that there is no Chance for a Vessell to pass without Convoy.
       Our Captain Mr. Chavan has a Cross of St. Louis, and one of his Midshipmen has a Cross of St. Louis. His second has none—he is a youth of 18 or 19, an Enseigne du Vesseau, and very able for his Years. He has a fine Countenance.
       The Chevalier de la Luzerne, and M. Marbois are in raptures with my Son. They get him to teach them the Language. I found this Morning the Ambassador, Seating on the Cushing in our State Room, Mr. Marbois in his Cot at his left Hand and my Son streched out in his at his Right—The Ambassador reading out loud, in Blackstones Discourse, at his Entrance on his Professorship of the Common Law at the University, and my Son correcting the Pronunciation of every Word and Syllable and Letter. The Ambassador said he was astonished, at my Sons Knowledge. That he was a Master of his own Language like a Professor. Mr. Marbois said your Son teaches Us more than you. He has Point de Grace—Point d’Eloges. He shews us no Mercy, and makes Us no Compliments. We must have Mr. John.
       This Evening had a little Conversation with the Chevalier, upon our American Affairs, and Characters, Mr. Samuel Adams, Mr. Dickinson, Mr. Jay—and upon American Eloquence in Congress and Assemblies as well as in Writing. He admired our Eloquence. I said that our Eloquence was not corrected. It was the Time of Ennius, with Us. That Mr. Dickinson and Mr. Jay had Eloquence, but it was not so chaste, nor pure, nor nervous as that of Mr. Samuel Adams. That this last had written some things, that would be admired more than any Thing that has been written in America in this Dispute.—He enquired after Mr. Dickinson, and the Reason why he disappeared. I explained, as well as I could in French, the Inconsistency of the Farmers Letters and his Perseverance in that Inconsistency in Congress. Mr. Dickensons Opposition to the Declaration of Independancy. I ventured as modestly as I could to let him know that I had the Honour to be the Principal Disputant in Congress against Mr. Dickinson upon that great Question. That Mr. Dickinson had the Eloquence, the Learning and the Ingenuity on his Side of the Question, but that I had the Hearts of the Americans on mine, and therefore my Side of the Question prevailed. That Mr. Dickinson had a good Heart, and an amiable Character. But that his Opposition to Independency, had lost him the Confidence of the People, who suspected him of Timidity and Avarice, and that his Opposition sprung from those Passions: But that he had since turned out with the Militia, against the British Troops and I doubted not might in Time regain the Confidence of the People.
       I said that Mr. Jay was a Man of Wit, well informed, a good Speaker and an elegant Writer. The Chevalier said perhaps he will not be President when We arrive. He accepted only for a short Time. I said I should not be sorry to hear of his Resignation, because I did not much esteem the Means by which he was advanced to the Chair, it appearing to me that he came in by the Efforts of a Faction at that Moment dominant by Means of an Influence which I was afraid to mention. That I did not care to say what I thought of it.
       We fell into a great deal of other Conversation this Evening upon Litterature, and Eloquence ancient and modern, Demosthenes, Cicero, the Poets, Historians, Philosophers. The English, Bacon, Newton &c. Milton &c.
       He said Milton was very ancient. I said no, in the Reign of Charles and the Protectorship of Cromwell and the Reign of Charles the Second.—He thought it was much more ancient.
       I said there were three Epochas in the English History celebrated for great Men.—The Reign of Elizabeth, the Reign of Charles 1. and the Interregnum, and the Reign of Queen Anne.
       The C. said Ld. Bolinbroke was a great Man. I said Yes and the greatest Orator that England ever produced.
       Mr. Marbois upon this said, it would be easy in France to produce an Orator equal to Bolinbroke. I asked who? John Jacques—? No, Malesherbes. Malesherbes Orations might be placed on a Footing with Demosthenes and Cicero.
      
      
       
        
   
   Perhaps JA meant to write: “But this is the way it is.”


       
       
        
   
   See entry of 12 Feb., above, and note 2 there; also 22 June, below.


       
      
      

      Monday June 21.
      
      
       This Morning I found Mr. Marbois recovered of his Sea Sickness. I fell into Conversation with him, about his illness, advised a Dish of Tea, which he readily accepted, told him he must learn to drink Tea in America in order to please the Ladies, who all drank Tea. That the american Ladies shone at the Tea Table. He said, he had heard they were very amiable and of agreable Conversation. I said Yes, but they could not dance, nor sing, nor play Musick, nor dress so well as the European Ladies. But they had Wit and Sense and Virtue.—After a great deal of Chat like this, I asked him—Sir you mentioned last night Malsherbes Orations. Who and What was Malesherbes?—He said Malsherbes was President of the Court of Aids, during the Disputes between the late King and the Parliament of Paris. That he made his orations in the Course of those Disputes. That most of them were not printed, only a few of the latter ones were printed in the Newspapers. That He was banished by the late King with the Parliament, and after the Accession of the present King was recalled and made one of his Ministers, in which Place he continued 18 Months. But finding Things were likely to take a Turn not perfectly agreable to his Mind and that he could not continue in Place with Honour he resigned and lives a private Life in Paris and is happy. He is the Son of a Late Chancellor De lamoignon de Malesherbes, who was a famous Man. He goes by the Name of De la Moignon. He died about five Years ago, and it was thought his Son would take the same Name of Lamoignon, but he choses to go by that of Malesherbes. He is a great Man, an intimate Friend of Mr. De Turgot. Mr. Malesherbes is Uncle to the Chevalier de la Luzerne. I have dined twice, within a few Weeks past, with Mr. Franklin at the House of Mr. Malesherbes, and once with him at Mr. Franklins. The Acquaintance was formed upon Occasion of the Appointment of the C. De la Luzerne to go to America.
       I lamented that I had not seen Mr. Malesherbes, said that I had the Pleasure to dine often with Mr. Turgot at his House and at ours. That Mr. Franklin was very intimate with Mr. Turgot, who I thought was a very good Man.—Yes says Mr. Marbois, but a little too systematical and a little too enthusiastical.... I said Enthusiasm was sometimes a very good Quality, at least very usefull.—Not for a Minister, says M.M.—Yes for a Minister, in some Cases, and Circumstances.—Ay says he, at sometimes when he can communicate his Enthusiasm to All about him. But at others when his Enthusiasm will be opposed by Millions of People of great Weight, it will not do.
       I am very happy to hear of these Connections. I shall discover more of them yet. This Mr. Marbois is one of the best informed, and most reflecting Men I have known in France. I warrant I shall have much Pleasure in his Conversation.
       About Three O Clock, the Chevalier and I walking upon Deck, he took me under the Arm, and told me, he had something to communicate to me, which he had bound himself in Honour not to communicate, while he was in France.
       
       Les Espagnols viennent, de se declarer.—Comment, said I?—Aux Anglois said the Chevalier. They have declared that the Court of London having rejected all the Propositions for Peace, which they had made, they were now determined to declare them selves on the side of France, and to assist them with all their Force by Land and Sea, in every Part of the World, and accordingly they have ordered 17 Ships of the Line or 19 to join the Comte D’orvilliere, making up 50 Sail, in the whole. They have a Minister in America, at Congress. And they are to concert with Congress all their military Operations. Without saying any Thing about the Independance of America. —Je ne comprend pas le Politique D’Espagne said I. (This instantly struck me disagreably. I am jealous of some Scheme. The Subtilty, the Invention, the profound Secrecy, the Absolute Silence of these European Courts, will be too much for our hot, rash, fiery Ministers, and for our indolent, inattentive ones, tho as silent as they.) This within Crochets was not said, but is a Reflection of my own. The Chevalier added, The Basis of every Proposition for Peace that Spain has made was, an Acknowledgement of the Independance of Amerique.
       He added farther, We i.e. the french have within this Month offered, that if the English would withdraw their Troops from N. York, Rhode Island and Long Island all Things should remain as they were.—Note, this I dont understand. What becomes of Georgia? What was to become of the Sea War? &c.
       The Chevalier added, this was rejected by the Court of London....
       By this it appears, the Court of Spain have given Mr. Lee the Go by. They may have made a Treaty with Congress by their Ambassador there.
       I said the English would make great Depredations upon the Spanish Trade.—How, says the Chevalier?—By their little Cutters and Luggers said I.—Oh the Spaniards, said he, dont make an active Commerce like the French. Their Commerce is made in large Vessells, and always well escorted.
       This News operates upon my Mind, like the Affair of Sarratoga. It is not good enough and therefore, the Disappointment makes me Melancholly.
       The Chevalier said one other Thing worth Remembrance. He said that The Americans did not know, what their Commerce with France would be. The great and able Merchants had not yet traded to America. Who is it, said He, that has traded to America, but a Parcell of little Rascals, petits Coquins, and Adventurers who have sold the worst Merchandises, for great Prices.—This Conversation was all in french and may not be perfectly translated, but I believe it is.
       
       I have much Satisfaction in reflecting, that in all the Conversations I have yet had with the Chevalier, no unguarded Word has escaped me. I have conversed with that Frankness that makes a Part of my Character, but have said nothing that I did not mean to say.
       I find a Gentleman in the Suit of the Chevalier, in the Character of Interpreter and English Master who has written a large Volume upon English Pronunciation and Accent. His Name is Carrè.
      
      
       
        
   
   Suspension points, here and below, in MS.


       
       
        
   
   Thus punctuated in the MS, but this phrase undoubtedly qualifies the preceding sentence. By the secret Convention of Aranjuez, 12 April 1779, Spain and France agreed that Spain would come into the war against Great Britain if the latter declined the terms of a Spanish proposal of mediation. In May Great Britain did decline, the Spanish and French fleets began to operate together, and on the day JA made the present entry in his Diary Spain declared war on Great Britain. But contrary to the urgent wish of Vergennes, the Spanish government had refused to include in the Convention any guarantee of American independence; Spain became an ally of France but not of the United States; and though she sent “observers” there, there was no officially accredited Spanish minister in the United States until 1784. See Bemis, Diplomacy of the Amer. RevolutionSamuel Flagg Bemis, The Diplomacy of the American Revolution: The Foundations of American Diplomacy, 1775–1823, New York and London, 1935., ch. 7; Doniol, HistoireHenri Doniol, Histoire de la participation de la France à l’établissement des Etats-Unis d’Amérique: correspondance diplomatique et documents, Paris,1886–1892; 5 vols., vol. 3: ch. 13, especially p. 806–807, 850–851; Frances G. Davenport and Charles O. Paullin, eds., European Treaties Bearing on the History of the United States and Its Dependencies, Washington, 1917–1937, 4:145–146.


       
      
      

      June 22. Tuesday.
      
      
       We have had a fine Wind ever since We came out of L’orient, but it blows fresher today than ever. Yet We go but about 5 Knots, because being obliged to wait for the Three Friends, and the Foudroyant, which sail slow, We cannot carry Sail. With all our Sails We might now go eleven Knots. This is Mercantile Politicks of Chaumont and Williams in getting the Chevaliers Baggage on Board those Ships.
       The Chevalier de la Luzerne, the other day at Mr. De Thevenards Table, gave a terrible Stroke to M. Chaumont. Chaumont said, M. Franklin parle Francais bien.—Oh que non, said the Chevalier, fort mal. Mr. Adams parle mieux que lui.—Yesterday, in a long Conversation with the Chevalier, on the Quarter Deck, he said to me, Vous connoissez les Fondemens de notre Langue tres bien. Vous parlez lentement et avec difficulté, comme un homme qui cherche pour les mots: mais vous ne pechez pas contre la Prononciation. Vous prononcez bien. Vous prononcez, beaucoup mieux que Mr. Franklin. II est impossible de l’entendre.
       Mr. Marbois, with whom I fell into Conversation, this Afternoon very easily upon Deck, said a great many Things that deserve Notice.
       He said that Mr. Franklin had a great many Friends among the Gens des Lettres in France, who make a great Impression in France, that he had Beaucoup des Agremens, Beaucoup de Charlatagnerie, that he has Wit: But that he is not a Statesman. That he might be recalled at this Moment, and in that Case, that his Opinion was he would not return to America—But would stay in Paris.
       That he heard many of the honest People in France lament that I left France, particularly the Count  and the Marquis de . That I might possibly return to France or to some other Part of Europe. That the Court of France would have Confidence in any Gentleman, that Congress should appointhave Confidence in. That there ought to be a Charge des Affairs or a Secretary, and a successor pointed out, in Case of the Death of Dr. F.
       Mr. Marbois said some were of opinion, that as I was not recalled, I ought to have staid untill I was.
       I told him that if Congress had directed me to return, I would have returned. If they had directed me to stay untill further orders I should have staid. But as they reduced me to a private Citizen I had no other Duties but those of a private Citizen to fulfill, which were to go home as soon as possible and take Care of my family. Mr. Franklin advised me to take a Journey to Geneva. My own Inclinations would have led me to Holland: But I thought my Honour concerned to return directly home.—He said I was right.
       In the Evening I fell into Chat with the Chevalier. He asked me, about Governeur Gouverneur Morris. I said it was his Christian Name—that he was not Governor. The Chevalier said He had heard of him as an able Man. I said he was a young Man, chosen into Congress since I left it. That I had sat some Years with his Elder Brother in Congress. That Governeur was a Man of Wit, and made pretty Verses—but of a Character trés legere. That the Cause of America had not been sustained by such Characters as that of Governor Morris or his Colleague Mr. Jay, who also was a young Man about 30 and not quite so solid as his Predicessor Mr. Laurence Laurens, upon whose Resignation in the sudden Heat Mr. Jay was chosen. That Mr. Lawrence had a great landed Fortune free from Debt, that he had long Experience in public life and an amiable Character for Honour And Probity. That he is between 50 and 60 Years of Age.
      
      

      June 23. Wednesday.
      
      
       This Forenoon, fell strangely, yet very easily into Conversation with M.M.
       I went up to him—M.M. said I, how many Persons have you in your Train and that of the Chevalier who speak the German Language?— Only my Servant, said he, besides myself and the Chevalier.—It will be a great Advantage to you said I in America, especially in Pensilvania, to be able to speak German. There is a great Body of Germans in Pennsylvania and Maryland. There is a vast Proportion of the City of Philadelphia, of this Nation who have their Churches in it, two of which one Lutheran the other Calvinist, are the largest and most elegant Churches in the City, frequented by the most numerous Congregations, where the Worship is all in the German Language.
       Is there not one Catholic, said M.M.?—Not a German Church said I. There is a Roman catholic Church in Philadelphia, a very decent Building, frequented by a respectable Congregation, consisting partly of Germans, partly of French and partly of Irish.—All Religions are tolerated in America, said M.M., and the Ambassadors have in all Courts a Right to a Chappell in their own Way. But Mr. Franklin never had any.—No said I, laughing, because Mr. F. had no—I was going to say, what I did not say, and will not say here. I stopped short and laughed.—No, said Mr. M., Mr. F. adores only great Nature, which has interested a great many People of both Sexes in his favour.—Yes, said I, laughing, all the Atheists, Deists and Libertines, as well as the Philosophers and Ladies are in his Train—another Voltaire and Hume. —Yes said Mr. M., he is celebrated as the great Philosopher and the great Legislator of America.—He is said I a great Philosopher, but as a Legislator of America he has done very little. It is universally believed in France, England and all Europe, that his Electric Wand has accomplished all this Revolution but nothing is more groundless. He has done very little. It is believed that he made all the American Constitutions, and their Confederation. But he made neither. He did not even make the Constitution of Pensylvania, bad as it is. The Bill of Rights is taken almost verbatim from that of Virginia, which was made and published two or three Months before that of Philadelphia was begun. It was made by Mr. Mason, as that of Pensilvania was by Timothy Matlack, James Cannon and Thomas Young and Thomas Paine. Mr. Sherman of Connecticutt and Dr. F. made an Essay towards a Confederation about the same Time. Mr. Shermans was best liked, but very little was finally adopted from either, and the real Confederation was not made untill a Year after Mr. F. left America, and but a few Days before I left Congress.
       Who, said the Chevalier, made the Declaration of Independance?— Mr. Jefferson of Virginia, said I, was the Draughtsman. The Committee consisted of Mr. Jefferson, Mr. Franklin, Mr. Harrison, Mr. R. and myself, and We appointed Mr. Jefferson a subcommittee to draw it up.
       I said that Mr. Franklin had great Merit as a Philosopher. His Discoveries in Electricity were very grand, and he certainly was a Great Genius, and had great Merit in our American Affairs. But he had no Title to the Legislator of America.
       Mr. M. said he had Wit and Irony, but these were not the Faculties of Statesmen. His Essay upon the true Means of bringing a great Empire to be a small one was very pretty.—I said he had wrote many Things, which had great Merit and infinite Wit and Ingenuity. His bonhomme Richard was a very ingenious Thing, which had been so much celebrated in France, gone through so many Editions, and been recommended by Curates and Bishops to so many Parishes and Diocesses.
       Mr. M. asked, are natural Children admitted in America to all Priviledges like Children born in Wedlock.—I answered they are not Admitted to the Rights of Inheritance. But their fathers may give them Estates by Testament and they are not excluded from other Advantages.—In France, said M.M., they are not admitted into the Army nor any Office in Government.—I said they were not excluded from Commissions in the Army, Navy, or State, but they were always attended with a Mark of Disgrace.—M.M. said this, No doubt, in Allusion to Mr. Fs. natural Son and natural Son of a natural Son. I let myself thus freely into this Conversation being led on naturally by the Chevalier and Mr. Marbois, on Purpose because I am sure it cannot be my Duty nor the Interest of my Country that I should conceal any of my sentiments of this Man, at the same Time that I due Justice to his Merits. It would be worse than Folly to conceal my Opinion of his great Faults.
      
      
       
        
   
   MS: “not.”


       
       
        
   
   A mistake for Dickinson of Pennsylvania, though Sherman was a member of the committee appointed to draft the Articles, 12 June 1776 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:433). Franklin’s rudimentary plan had been submitted to Congress almost a year earlier, July 1775.


       
       
        
   
   A double mistake. The committee appointed on 11 June 1776 to draft a Declaration of Independence consisted of Jefferson, JA, Franklin, Sherman, and Robert R. Livingston, in that order (same, p. 431). But these may have been lapses only of JA’s pen and not of his tongue or memory; there is plentiful evidence that he wrote his notes of this conversation when he was sleepy.


       
       
        
   
   MS: “by.”


       
       
        
   
   Corrected by CFA to “do,” but JA may have meant to write “render due Justice.”


       
      
      

      June 24. Thursday.
      
      
       Mr. Marbois told a Story of an Ecclesiastic, who pronounced a funeral oration on Marshall Saxe.—He compared him to Alcides, who ballanced long whether he should follow the Path of Virtue or of Sloth, and at last chose the former. But Saxe, after ballancing long, did better by determining to follow both, i.e. Pleasure and Virtue.
       This Evening I went into our State Room, where I found Mr. Marbois, alone.—Mr. Marbois, said I, what Books are the best to give a Stranger an Idea of the Laws and Government of France.—I shall surprise you, Sir, said M. Marbois, and I shall make you laugh: But there is no other, but the Almanach Royal.—You say this, said I, laughing, on purpose to make me laugh.—No says he there is no Droit public in France. There are different Customs and Prerogatives in different Provinces.... But if you wish I should talk with you, more seriously, there are several Books in which there are some good Notions upon this subject. There are 4 Volumes by Boulainvilliers, of Observations sur l’ancient Gouvernement de France, and 4 Volumes more by the Abby De Fleury on the same Subject. —He ran over a great deal more concerning the Salique Law and the Capitula Regnum francorum &c., which I will be more particular with him about another Time. I mentioned Domat. He said it was excellent on the civil Law: but had little on the Droit public.
       How happened it, said I, M.M., that I never saw you at Paris.— You have, said he.—Ay where? said I. I dont remember it.—I dined with you said he at the Count Sarsefields.—I said there was a great deal of Company, but that I had never seen any one of them before. They were all Strangers: but I remember the Count told me, they were all Men of Letters.—There were four Ladies, said M. Marbois, the handsomest of which was the Countess de la Luzerne, the Wife of the Count de la Luzerne. The Count himself was there, who is the Eldest Brother of the Chevalier de la Luzerne. There was another Lady there, who is not handsome and was never married. She is a Sister. —She was the Lady who sat at my left Hand at Table, said I, and was very sociable. I was charmed with her Understanding, altho I thought she was not handsome.
       There was a Gentleman there, said I, who asked me if the Mahometan Religion was tolerated in America? I understood he had been in Constantinople, as Ambassador or Secretary to some Embassy. And there was a Bishop there, who came in after Dinner.—Yes said he, he is the Bishop of Langres, another Brother of the Chevalier de la Luzerne.—I fell, said I, unaccountably into a Dispute with that Bishop. He sat down by me, and fell into Conversation about the English and their Conduct, in America. In the Course of the Conversation I said it was the Misfortune of the English that there was no consistent Character among those in Opposition to the Court. No Man who would Adhere to his Principles. The two Hows were in Opposition to the Ministry and the American War Measures. But when the Honor and Emoluments of Command were offered them, they accepted to serve under that Ministry and in support of those Measures. Even Keppell, who refused to serve vs. America, was induced to serve vs. France, who were only supporting the Americans.—The Bishop said it was the Will of the King that must controul public officers.—I said, an officer should beg to be excused, or resign rather than serve against his Conscience.—He said the King’s Will must govern.—I said it was a Doctrine I could not understand.—There was a Gentleman present who attended to our Conversation in silence, till this when he said c’est un Doctrine Ecclesiastique, Monseigneur L’Eveque, said he, laughing.
       This Bishop, said Mr. Marbois, is no slave, he is a Man of free sentiments. He is Duke et Pair. There are three Bishops, who are Dukes and Peers and Three others who are Counts and Peers, who are always present at the Consecration of our Kings. The Bishop of Langres is one. The Dukes of Normandy, and of Burgundy, used to be present, but as there are not any at present, Monsieur and the Count D’Artois represented them at the Consecration of the present King, about 4 Years ago. The origin of the Custom is not known.
       The Chevalier de la Luzerne, said I, is of an high Family.—Yes, said Mr. Marbois, he is of an ancient Family, who have formerly had in it Cardinals and Marechalls of France, but not lately. They were now likely to regain their Splendor for the Three Brothers are all very well at Court.
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   A copy of Henri, Comte de Boulainvilliers’ work, Etat de la France ..., in 3 folio volumes, London, 1727–1728, is among JA’s books in the Boston Public Library; so also is a copy of Claude Fleury’s Droit public de France ..., 2 vols., Paris, 1769. The latter is inscribed: “Presented by Monsr. De Tournelle Consul of France at Corunna, on the 19 Deer. 1779 to John Adams”; see entry of 19 Dec., below.


       
       
        
   
   On 30 March 1780, soon after his return to Paris, JA purchased a copy of Jean Domat’s great treatise on civil law, Les loix civiles dans leur ordre naturel ..., nouv. édn., 2 vols. in 1, folio, Paris, 1777. It survives among his books in the Boston Public Library.


       
      
      

      June 25. Fryday.
      
      
       
      
      

      June 26 Saturday.
      
      
       
      
      

      27 Sunday.
      
      
       
      
       

      June 28 Monday.
      
      
       We have been favoured, in our Voyage hitherto, beyond my utmost Expectations. We have enjoyed a Succession of favourable Winds and Weather, from the Time of our leaving L’orient to this Moment.
       The Discipline, on Board this Ship, is a constant Subject of Speculation to me. I have seen no Punishments inflicted, no Blows struck, nor heard scarcely an Angry Word spoken, from the Captain to any of his officers, or from any of the officers to the Men. They live together in greater Intimacy and Familiarity than any Family I ever saw. The Galliard or Quarter Deck, seems to be as open to the foremast Men as the Captain. Captain, all other Officers, the Ambassador, his Train, Common Sailors, and domestic Servants are all walking upon Deck, and sitting round upon Seats on it, upon a footing of perfect Equality that is not seen in one of our Country Town Meetings in America. I never saw so much Equality and Levelling in any Society, whatever. Strange Contrast to a British, or even an American Frigate. Landais is a great Mogul, in Comparison of Chevan.
       One of the Officers have favoured me with the following
       
     Etat Major, De la Fregate du Roy la Sensible.
     Messieurs
     
      Bidè de Chavaigne, Capitaine de Vaisseaux Commandant la Fregate.
     
     
      Le Chevalier de Goabriant Goësbriand, Enseigne de Vaisseaux
      Lieutenant de Fregate pour la Campagne.
     
     
      Le Chevalier D’Arriardant.
      idem
     
     
      Le Chevalier de Pincaire.
      idem
     
     
         Du Breville.
      idem
     
    
   
     Garde la Marine
     Messieurs
     
      Le Chevalier de Guerivierre.
      
     
     
      La Roche de St. Andrè.
      
     
     
         Bergèrac Chirurgien Major.
      
     
     
      Le Pere Usem Capucin et Aumonier.
      
     
    
     The Diversions on Board the Ship are very curious. The Officers and Men sing and dance in a Ring round the Capstain, on the Quarter deck, in fine Weather. The Men are in Parties at Cards in all Parts of the Ship.
      
      
      
       
        
   
   Some of the names in this “Etat Major” are more or less phonetically spelled, according to JA’s habit.


       
       
        
   
   Thus in MS. Silently corrected by CFA to “capstan.”


       
      
      

      1779. June 30. Wednesday.
      
      
       Mr. Marbois, this Morning, upon my Enquiry, told me, that the Chevalier de la Luzerne is the Grandson of the famous Chancelier de la Moignon by his Mothers Side. That the Marchall Broglie is a Cousin to the Chevalier.
       He also told me, that he himself, Mr. Marbois, was born in Metz, where the Comte de Broglie is Commandant. That going lately to Metz to be admitted a Counsellor in Parliament, he journeyed in Company with the Comte.
      
     